IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                  June 21, 2016 Session

               EMILY WADE TURNER v. JOHN B. TURNER, JR.

                   Appeal from the Circuit Court for Shelby County
                   No. CT-000747-15 Felicia Corbin Johnson, Judge
                       ___________________________________

                No. W2015-01165-COA-R3-CV – Filed August 11, 2016
                      ___________________________________

Mother filed a petition to enroll and enforce a Mississippi divorce decree in Tennessee
requesting the trial court to order Father to continue paying one-half of the parties‟ child‟s
private school tuition and costs. Father opposed Mother‟s request and instead argued that the
parties‟ property settlement agreement did not mandate private schooling, that it was
reasonable for him to withhold consent to private schooling, and that, in the alternative, the
costs associated with private schooling should be apportioned based on the parties‟ incomes.
The trial court found in favor of Mother on all issues. Father appealed. Discerning no error,
we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the court, in which W. NEAL
MCBRAYER, and KENNY ARMSTRONG, JJ., joined.

John B. Turner, Jr., Memphis, Tennessee, Pro Se.

Kathy Baker Tennison, Memphis, Tennessee, for the appellee, Emily Wade Turner.


                                         OPINION

                                       BACKGROUND

        John B. Turner, Jr., (“Father”) and Emily Wade Turner (“Mother”) were divorced on
October 24, 2011, by order of the Chancery Court of DeSoto County, Mississippi. Prior to
their divorce, on October 12, 2011, the parties entered into a Child Custody, Support, and
Property Settlement Agreement (“PSA”), which was incorporated into the final judgment.
       The parties have one minor child (“child”), who was six years old and enrolled in a
private school at the time the parties divorced. The sole issue in this case concerns the
child‟s continuation of private school education based on the terms of the PSA. Under a
section titled “Child Support,” the PSA provides, in relevant part, that the parties
acknowledge that the child was attending a private school in Memphis, Tennessee, at the
time of their divorce. The PSA further provides that each party is responsible for one-half of
the “child‟s tuition, institutional after school care costs, books, mandatory fees, uniforms, and
one-half of all agreed upon extra curricular [sic] activities as long as both parents agree to the
choice of said private school.” In addition, the PSA states that neither party shall
unreasonably withhold his or her agreement. The parties also must “agree annually about the
minor child‟s school arrangement for that year.” In addition to splitting tuition, both parties
were also required to pay one-half of the cost for a vehicle, automobile insurance, and
college-related expenses pursuant to the PSA once the child attained the age where these
items were appropriate. Last, under a section titled “Choice of Law,” the PSA provides that
the law of the State of Mississippi governs the agreement “in all respects.”

       Sometime during November 2014, Father advised Mother that he could no longer
afford to pay one-half of the child‟s private school tuition. He indicated that he did not
consent to the child‟s re-enrollment at her current private school for the 2015-2016 school
year. At this time, the child was nine years old and had attended her current private school
from junior kindergarten through fourth grade. Based on Father‟s statements, Mother filed a
Petition for Registration, Enrollment, and Enforcement of Mississippi Divorce Decree in the
Shelby County Circuit Court on February 23, 2015. Mother requested enrollment and
enforcement of the parties‟ divorce decree and an order directing Father to continue paying
his one-half share of the child‟s private school tuition and expenses.

        Father filed an answer to Mother‟s petition on March 29, 2015, generally denying all
substantive allegations and requesting dismissal of her claim. Father did, however, admit in
his answer that the divorce decree should be enrolled in Tennessee. On April 13, 2015, the
trial court entered a consent order enrolling the divorce decree.

       The trial court conducted a hearing on May 13, 2015. Mother and Father were the only
witnesses. In lieu of a transcript from the hearing, the parties submitted a statement of the
evidence elicited at trial. The statement of evidence indicates that both parents are currently
licensed attorneys in the State of Tennessee. At the time of trial, Mother was employed as a
corporate attorney earning $152,000.00 per year.

       Shortly before the parties‟ divorce, the law firm that employed Father dissolved, and
he practiced as a solo practitioner for a little over one year. At this time, his only “certain”
income was approximately $1,300.00 per month earned as a part-time prosecutor for the City
of Horn Lake, Mississippi. The evidence shows that Father accumulated credit card debt to
meet his monthly expenses during the time he was self-employed, amounting to a significant
                                               -2-
amount of debt. This debt has not yet been paid in full. Currently, Father is employed as an
Assistant County Attorney for Shelby County, Tennessee, earning approximately $89,000.00
per year. Father testified that he received a 3% increase in salary, but it is unclear from the
statement of the evidence whether his $89,000.00 income includes this raise. He conceded
that he earns more currently than he did at the time the parties executed the PSA. Attached to
the statement of the evidence is an exhibit showing Father‟s monthly income and expenses,
indicating that Father has a $21.00 surplus each month after paying his expenses. Father‟s
expenses include his payment of one-half of the child‟s private school tuition. Father did not
enter the income and expense report as an exhibit at trial, despite its designation as an exhibit
attached to the statement of evidence. Instead, the statement of the evidence indicates that
Father read the figures aloud during his testimony. Father‟s expenses do not include any
contributions to retirement savings, other than an obligatory contribution to the Shelby
County Pension Fund. His expenses also do not include any savings that could be assigned to
his future obligation under the PSA of paying for one-half of the costs associated with the
child‟s vehicle, automobile insurance, or college expenses. Father also indicated that he
expected to marry in August 2015 but his finances would not be adversely affected by the
marriage.

        Father testified that he agreed to keep the child in her current private school to reduce
the stress she faced from the parties‟ divorce. Father stated that he was not unhappy with the
child‟s education at the private school. However, Father advised that he could not afford to
continue paying one-half of the child‟s tuition and expenses, which totaled $622.50 per
month, in addition to saving for the child‟s college education, his attorney‟s fee bills, and
credit card payments. The child‟s private school tuition and expenses is in addition to
Father‟s monthly child support obligation of $729.00 per month. Father testified that he
conducted research on other options for the child‟s education. Farmington Elementary
School, which is part of the Germantown Municipal School system, is the public elementary
school for which the child is zoned based on Mother‟s residence. The evidence shows that,
“[p]er research done by Father, Farmington [Elementary School] is among the most highly
rated elementary schools in the State of Tennessee.” Father stated that the child would not be
harmed by changing schools.

       The statement of evidence indicates that Mother testified that removing the child from
her private school would not be in the child‟s best interest. Mother testified that if the child
changed schools in 2015, she would then be required to change again in 2016 to move to
another public school, Houston Middle School. Mother also testified that the parties “always
intended that the child would receive a Christian education.”

       The trial court entered an order on Mother‟s petition on May 26, 2015. The trial court
found that the three paragraphs, discussed infra, governing the child‟s educational expenses
was “somewhat ambiguous.” After applying the rules of contract interpretation and
considering the intent of the parties, the trial court found that the word “tuition” and the
                                             -3-
phrase “choice of said private school,” inter alia, evidenced the parties‟ intent for the child to
attend private school. The trial court also found that the “execution of a contract with any
school” was indicative of a private school arrangement. Further, the trial court concluded that
Father‟s withholding of consent was unreasonable because Father was able to meet his
obligation under the PSA and still have a surplus of funds each month. The trial court
additionally found that Father intended to marry in August 2015, and this was a voluntary
assumption of any financial obligations associated with the new marriage. The trial court
further concluded that it was not in the child‟s best interest to switch schools. Finally, the
trial court declined to allocate the private school tuition and expenses differently than set
forth in the PSA. Father timely appealed.

                                             ISSUES

       Father presents three issues for our review, which we have slightly restated:

               1. Whether the trial court erred in interpreting the PSA to mean
               that the child must attend a private school, ruling out the
               possibility of public education.
               2. Whether the trial court erred in determining that Father‟s
               withholding of consent to keeping the child in private school
               was unreasonable.
               3. Whether the trial court erred in declining to apportion all
               costs associated with private school between the parties based
               on their relative incomes.

                                   STANDARD OF REVIEW

       In this appeal from a bench trial, we review the trial court‟s findings of fact de novo
with a presumption of correctness, unless the evidence preponderates otherwise. Tenn. R.
App. P. 13(d). No presumption of correctness, however, attaches to the trial court‟s
conclusions of law, and our review is de novo. Blair v. Brownson¸ 197 S.W.3d 681, 684
(Tenn. 2006) (citing Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn. 2000)).

                                           ANALYSIS

                                   Contract Interpretation

        To begin, the parties do not dispute that Mississippi law applies to the issues in this
case. Courts in Tennessee honor choice of law provisions so long as the state whose law is
chosen bears a reasonable relation to the issue presented and absent a violation of the forum
state‟s public policy. Wright v. Rains, 106 S.W.3d 678, 681 (Tenn. Ct. App. 2003). Thus,
this Court will honor the parties‟ decision to apply Mississippi law to the case-at-bar.
                                             -4-
        Mississippi law treats property settlement agreements that have been incorporated by
reference into a divorce decree as contractual in nature. Wilson v. Wilson, 53 So. 3d 865, 869
(Miss. Ct. App. 2011) (“[P]roperty-settlement agreements are considered contractual.”); East
v. East, 493 So. 2d 927, 931–32 (Miss. 1986) (“A true and genuine property settlement
agreement is no different from any other contract, and the mere fact that it is between
a divorcing husband and wife, and incorporated in a divorce decree, does not change its
character.”); see also In re Estate of Kennington, 204 So. 2d 444, 449 (Miss. 1967),
corrected, 206 So. 2d 337 (Miss. 1968) (“Neither the approval of the contract by the trial
court nor the incorporation in the decree of its provisions relating to the monthly payments,
had the effect of stripping the obligation of its contract character . . . .”). This appears to be
the case even where a PSA contains voluntary agreements related to the support of a child.
See Seeley v. Stafford, 840 So. 2d 111, 113 (Miss. Ct. App. 2003) (holding that when the
parties enter into a voluntary agreement to pay a certain amount of child support in a PSA,
Mississippi courts “will enforce it” much like other contractual agreements). As in
Tennessee, Mississippi law considers contract interpretation to be a question of law, which is
reviewed de novo. McFarland v. McFarland, 105 So. 3d 1111, 1118 (Miss. 2013). Thus, we
turn to the rules governing contract interpretation to ascertain the meaning of the PSA in this
case.

       The rules governing contract interpretation in Mississippi are largely similar to those
in Tennessee. According to the Mississippi Supreme Court, a “court is obligated to enforce a
contract executed by legally competent parties where the terms of the contract are clear and
unambiguous.” Merchants & Farmers Bank v. State ex rel. Moore, 651 So. 2d 1060, 1061
(Miss. 1995). If a contract is unambiguous, the parties are bound to the contract. Delta Pride
Catfish, Inc. v. Home Ins. Co., 697 So. 2d 400, 404 (Miss. 1997). The Mississippi Supreme
Court has opined:

               The mere fact that the parties disagree about the meaning of a
               provision of a contract does not make the contract ambiguous as
               a matter of law. When a contract is clear and unambiguous, this
               Court is not concerned with what the parties may have meant or
               intended but rather what they said, for the language employed in
               a contract is the surest guide to what was intended.

Ivison v. Ivison, 762 So. 2d 329, 335 (Miss. 2000) (quotations omitted). Additionally, courts
in Mississippi have held that when divorcing parties reach an agreement that is subsequently
approved by the court, courts should enforce it and take a “dim view” of efforts to modify it
“just as we do when persons seek relief from improvident contracts.” Speed v. Speed, 757
So. 2d 221, 224–25 (Miss. 2000). In this case, Mother and Father entered into a court-
approved contract regarding the child‟s education, and the record sets forth no evidence

                                              -5-
indicating fraud or overreaching. Thus, we must consider whether the PSA is ambiguous as
to the terms surrounding the child‟s education.

        The trial court found that the provisions regarding the child‟s education were
“somewhat ambiguous” but only examined language within the four corners of the PSA to
ascertain the parties‟ intentions. After construing the provisions in the PSA with relation to
each other, it found that the PSA‟s use of the terms “tuition,” “contract,” and the phrase
“execution of a contract with any school” would only be applicable to private schools. The
trial court‟s order does not rely upon any of the parties‟ testimony or other extrinsic evidence
to ascertain the meaning of the PSA. After examining the language in the PSA, the trial court
determined that the parties intended for the child to only attend a private school, and not a
public school.1

        While we note that the PSA is not a model of clarity, we agree with the substance of
the trial court‟s analysis and conclusion that only the language of the PSA is necessary to
ascertain the meaning of the contract. As stated by the trial court, the PSA is “somewhat
ambiguous” as to parties‟ intent that the child only attend private school. However, after
examining all of the provisions together and applying the canons of contract interpretation,
the parties‟ intent to send the child only to private school becomes manifestly clear. Knight v.
Minter, 749 So. 2d 128, 133 (Miss. 1999) (“[I]f the language within the instrument‟s „four
corners‟ is ambiguous, then apply the applicable canons of construction in a discretionary
manner.”); Brown v. Hartford Ins. Co., 606 So. 2d 122, 126 (Miss. 1992) (“When construing
a contract, we will read the contract as a whole, so as to give effect to all of its clauses.”). To
reach this conclusion, we need only analyze the language in the PSA.

        First, and most importantly, the PSA plainly omits any affirmative indication that
public school was a possibility. Instead, as noted by the trial court, the PSA provides that
both parties are responsible for one-half of all costs “so long both parents agree to the choice
of said private school[.]” The PSA does not provide the parties with an ability to agree to the
choice of any school, but to the choice of a private school. Additionally, as noted by the trial
court, the PSA deals only in words and phrases that would be applicable to private schooling,
such as “tuition” and “execution of a contract with any school.” Furthermore, the parties
chose to include a provision that Father‟s total obligation would be one-half of the cost of a
school commensurate in cost with “Evangelical Christian School or similar tier school.” This
evidences an intent that the parties agreed to the cost of a certain type of school; any
provision referring to cost or tuition would be rendered superfluous if the parties intended
free public education as an option. Facilities, Inc. v. Rogers–Usry Chevrolet, Inc., 908 So. 2d
107, 111 (Miss. 2005) (“When construing a contract, we will read the contract as a whole, so
as to give effect to all of its clauses.”); Shapleigh Hardware Co. v. Spiro, 106 So. 209 (Miss.

        1
         The trial court did, however, rely upon extrinsic evidence to determine whether Father‟s withholding
of consent was unreasonable. See discussion infra.
                                                   -6-
1925) (“In construing a written contract the court will, if reasonable, give all of its provisions
effect[.] [N]one of them will be stricken down as meaningless.”). To conclude otherwise
would be failing to “harmonize the provisions in accord with the parties‟ apparent intent.”
Pursue Energy Corp. v. Perkins, 558 So. 2d 349, 352 (Miss. 1990). While we note that the
individual words and phrases in the PSA are not particularly explicit, when the provisions are
reconciled harmoniously, the parties‟ intent is clear that they intended the child to attend only
private school. See Pursue Energy Corp. v. Perkins, 558 So. 2d 349, 352 (Miss. 1990) (citing
Blass & Richey, An Analysis of the Right of Duties of the Holder of the Executive Right, XLI
Miss. L. J. 189, 191 & 191 n.10 (1970)) (explaining that particular words are not
determinative of intent but courts should endeavor to ascertain intent from the instrument as a
whole). It is also illogical to conclude that the parties would set forth detailed conditions for
the child‟s schooling but then fail to omit the possibility of public education and any
conditions governing such, if they intended public school as an option. Here, not only were
both parties represented by counsel during the formation of the PSA, but both parties are
themselves licensed attorneys. Because this is clear based only upon review of the four
corners of the PSA, we need not address any parol or extrinsic evidence. Gaiennie v.
McMillin, 138 So. 3d 131, 135 (Miss. 2014) (requiring the review of parol or extrinsic
evidence only when application of the canons fails to reveal a clear meaning). We affirm the
trial court‟s ruling that the PSA provides for the child to attend private school.

                             Father’s Withholding of Consent

        Father next contends that his withholding of consent to private schooling was not
unreasonable. He appears to argue that, due to the cost of private school, he is unable to save
for retirement, save for one-half of the child‟s future car and college expenses (as mandated
by the PSA), or save for the “normal exigencies of life.” Father points out that his monthly
surplus after payment of all of his obligations amounts to $21.00. He asserts that it is not
reasonable to demand that he live on a “financial razor‟s edge.” He also argues that Mother
did not present any evidence to show that his withholding of consent was unreasonable.

        The trial court found that Father‟s withholding of consent was unreasonable. The trial
court noted that Father was able to meet his monthly obligations without having a deficit.
Furthermore, Father‟s stated reasons for withholding consent were that he was unable to
retire certain debts and save for the child‟s college and vehicle. According to the trial court,
these reasons did not justify relieving Father of his current obligation to pay for one-half of
the child‟s private school tuition.

       Mississippi courts afford deference to property settlement agreements reached in
divorce. West v. West, 891 So. 2d 203, 211 (Miss. 2004). As stated by the Mississippi
Supreme Court:

               In property and financial matters between the divorcing spouses
                                             -7-
                  themselves, there is no question, that absent fraud or
                  overreaching, the parties should be allowed broad latitude.
                  When the parties have reached agreement and the chancery
                  court has approved it, we ought to enforce it and take a dim
                  view of efforts to modify it, as we ordinarily do when persons
                  seek relief from their improvident contracts.

Speed v. Speed, 757 So. 2d 221, 224–25 (Miss. 2000).

        Father argues that, because he is left with only a surplus of $21.00, it is impossible for
him to comply with his other obligations (such as paying his share of the child‟s college
tuition and vehicle). Although not cited by Father, for the sake of completeness, we note that
a property settlement agreement may be reformed on the basis of impossibility of
performance. Townsend v. Townsend, 859 So. 2d 370, 375–76 (Miss. 2003) (citing Dilling v.
Dilling, 734 So. 2d 327, 335–36 (Miss. Ct. App. 1999)).2 Father claims that he is unable to
save for the child‟s future college tuition and costs and a vehicle for the child when she is of
driving age; however, the PSA does not mandate that he save for these future items, only
that he pays his share when they come due.3 Accordingly, it is undisputed that Father is
presently able to afford all of his assumed obligations that are currently owed upon pursuant
to the PSA, including the child‟s private school tuition, as evidenced by his monthly surplus
of $21.00. Any argument that he cannot save for his future obligations is premature and
unpersuasive to the issue of private school tuition that is presently before this Court. If Father
is unable to afford the items in the future without having a monthly surplus, such issue would
be more appropriately brought at that time.4

        It also warrants repeating that the parties themselves executed and entered into the
PSA, which included Father‟s obligation to pay one-half of the child‟s private school tuition.
In the parties‟ divorce decree, the divorce court recognized that the “parties[] hav[e] agreed
that a [PSA] has been reached . . . .” The PSA was not a proclamation by any court but rather

        2
            This reasoning comports with Mississippi Code Annotated § 93-5-2(2), which provides:

                  If the parties provide by written agreement for the custody and maintenance
                  of any children of that marriage and for the settlement of any property rights
                  between the parties and the court finds that such provisions are adequate and
                  sufficient, the agreement may be incorporated in the judgment, and such
                  judgment may be modified as other judgments for divorce.
        3
         Common sense also dictates that, once Father‟s obligation to pay his share of the child‟s college
expenses arises, he will no longer be paying for the child‟s private school tuition.
        4
          This Court is not in the business of speculating as to future events. For example, while the obligation
to pay the child‟s vehicle expenses will likely increase Father‟s expenses in the future, it is also possible that
Father‟s income could increase in that time, given his recent raise.
                                                      -8-
a voluntary assumption of duties by the parties. Furthermore, the PSA indicates that the
parties entered into it free from undue influence, fraud, coercion, or misrepresentation, and
agreed to all terms included therein. Mother‟s and Father‟s signatures appear on all pages of
the PSA, and their notarized signatures appear at the end of the document. We also note that
Father had no objection to the child‟s current school arrangement other than the cost.

       Father voluntarily assumed the foregoing obligations, including the future purchase of
a vehicle for the child and her college tuition and costs, not knowing what his future income
would be. Absent a properly supported request for modification, he cannot now seek to
escape these obligations that he freely assumed and still can afford to pay. Although Father
indicates that such conclusion will leave him on a “financial razor‟s edge,” it is Father‟s own
voluntary assumption of such obligations that cause him the very strain he complains of.
Indeed, Father made this agreement when he was earning substantially less than he is now.5
Based on the foregoing, it was unreasonable for him to withhold his consent to paying his
share of the child‟s private school tuition and costs. We affirm the trial court‟s ruling in this
regard.

                                         Apportionment of Costs

        Last, Father contends that the trial court erred when it declined to apportion the child‟s
private school tuition between the parties based upon their incomes. He argues that, inasmuch
as the trial court “believed it could not do so, at minimum, remand is necessary.” As stated
above, Section 93-5-2(2) provides that a PSA may be incorporated in a judgment, “and such
judgment may be modified as other judgments for divorce.”

        Father aptly cites to Mississippi Code Annotated Section 93-11-65(2), which provides:

                  Provided further, that where the proof shows that both parents
                  have separate incomes or estates, the court may require that each
                  parent contribute to the support and maintenance of the children
                  in proportion to the relative financial ability of each.

Section 93-11-65 refers to the chancery courts‟ authority in presiding over and entering a
ruling in a divorce proceeding. Thus, while it is correct that chancery courts in Mississippi
may require an apportionment of child support costs6 relative to the parties‟ incomes, the

        5
          We also note that, like Tennessee, a parent may seek a modification of child support based upon a
substantial and material change in circumstances. Tedford v. Dempsey, 437 So. 2d 410, 417 (Miss. 1983).
Here, Father does not allege that such a change in circumstances has occurred sufficient to warrant
modification or a suspension of Father‟s obligation with regard to the child‟s private school tuition. Indeed, as
discussed supra, the only significant change in circumstances has been the increase in Father‟s income.
        6
            Child support includes private school tuition and costs, according to the Mississippi Supreme Court
                                                      -9-
statute is inapplicable in this case because the parties chose to fashion an arrangement
themselves by way of executing the PSA. Accordingly, we must examine whether a PSA is
modifiable in the way requested by Father.

       Mississippi law is inconsistent as to whether a court may make post-divorce
modifications to a property settlement agreement. On one hand, Mississippi Code Annotated
Section 93-5-2 provides that property settlement agreements may be incorporated into a final
judgment for divorce, and such judgment may be modified. On the other hand, several
Mississippi cases have held that property settlement agreements are not modifiable absent
fraud, duress, or a provision permitting modification. Wilson v. Wilson, 53 So. 3d 865, 869
(Miss. Ct. App. 2011); Ivison v. Ivison, 762 So. 2d 329, 334 (Miss. 2000); Weathersby v.
Weathersby, 693 So. 2d 1348, 1352 (Miss.1997); Bell v. Bell, 572 So. 2d 841, 844
(Miss.1990); see also East v. East, 493 So. 2d 927, 930 (Miss. 1986) (“We have also
historically recognized that parties may upon dissolution of their marriage have a property
settlement incorporated in the divorce decree, and such property settlement is not subject to
modification.”). Yet another nuance of the issue at hand provides that property settlement
agreements are modifiable “on the basis of impossibility of performance.” In re Dissolution
of Marriage of Wood, 35 So. 3d 507, 515 (Miss. 2010) (citing Townsend. v. Townsend, 859
So. 2d 370, 376 (Miss. 2003); Dilling v. Dilling, 734 So. 2d 327, 335–36 (Miss. Ct. App.
1999)).

        In the case-at-bar, assuming arguendo that the PSA is modifiable, we note that Father
has alleged no fraud, duress, or undue influence. Additionally, no provision in the PSA
permits modification of the parties‟ obligations to pay the child‟s tuition in the form
requested by Father as an apportionment of the child‟s private school tuition and expenses. If
the parties wished to apportion the child‟s tuition and costs for private school with respect to
their relative incomes, the parties could have specified such in the PSA. Additionally, we
note that Father has not alleged or attempted to prove that a substantial and material change
in circumstance warrants revisiting the parties‟ obligations. Tedford v. Dempsey, 437 So. 2d
410, 417 (Miss. 1983).

        As to the “impossibility of performance,” we stated above that Father is currently able
to meet all of his current obligations pursuant to the PSA and still have a minimal surplus of
funds each month. This is unlike the case of Dilling wherein the Mississippi Court of
Appeals affirmed a reformation of the parties‟ property settlement agreement where it was
impossible for the wife to currently pay the monthly mortgage payment, insurance premiums,
and taxes associated with the marital home. Dilling, 734 So. 2d at 337. However, even in
Dilling, the Court of Appeals emphasized that the mistake leading to the wife‟s inability to
pay the house costs stemmed from a scrivener‟s error, opining that the “mistake that will
justify a reformation must be in the drafting of the instrument, not in the making of the

in Southerland v. Southerland, 816 So. 2d 1004, 1006 (Miss. 2002).
                                               - 10 -
contract.” Id. at 335 (citations omitted). Father points to no evidence that his obligations set
forth in the PSA regarding the child‟s private school tuition appear by error. Based on
Father‟s manifested assent to the obligation and his ability to afford to pay the obligation, this
Court concludes that the trial court did not err in declining to modify the PSA to apportion
the child‟s private schooling costs between the parties based on their incomes. Therefore, the
trial court‟s decision declining to apportion the child‟s private school tuition and expenses
between the parties with respect to their incomes is affirmed.

                                         CONCLUSION

       The judgment of the Circuit Court of Shelby County is hereby affirmed. This cause is
remanded for further proceedings as are necessary and consistent with this Opinion. Costs are
taxed to Appellant John B. Turner, Jr., and his surety.


                                                       _________________________________
                                                       J. STEVEN STAFFORD, JUDGE




                                              - 11 -